DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 21 recite performing key agreement, performing key expansion, and storing the keys and deleting the MasterSecret.  It is unclear which elements are performing these steps.  In addition, claims 3 and 13 recite that the second computing device is performing these steps.  Is there a different device that is performing the steps in the independent claims?  Is it a general server, or one of the devices?  Therefore, the independent claims, as well as claims 3 and 13, are unclear individually and as a whole.  Further, regarding claims 3 and 13, it is unclear if the key agreement, key expansion, storing, and deleting, are the same steps performed in claims 1 and 11, since these steps were already recited.
Regarding claim 3, the claim recites “wherein the second client computing device performs…”   This is unclear because the independent claim 1 from which claim 3 depends is a system claim and does not include the second computing device as one of its components.  Perhaps the claim should recite “the 
Regarding claims 6-10, the claims recite: “the at least one processor further to perform/generate/etc.”  This is unclear because it appears to be merely an intended use.  Is the processor configured to perform?  Are instructions being executed, as in claim 1?  It is unclear how the processor is further being limited.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 6-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 3, the claim recites “wherein the second client computing device performs…”   This is unclear because the independent claim 1 from which claim 3 depends is a system claim and does not include the second computing device as one of its components.  Therefore, claim 3 is not further limiting claim 1, from which it depends.
Regarding claims 6-10, the claims recite: “the at least one processor further to perform/generate/etc.”  Is the processor configured to perform?  Are instructions being executed, as in claim 1?  It is unclear how the processor of claim 1 is further being limited.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Allowable Subject Matter
Claims 1-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is:
Ho (US 2010/0100740) which teaches: generating a shared symmetric master key for the secure communication link using the public key, the private key and a random number - see claim 46, for example.
Herwono et al. (US 2009/0287922) which teaches: MK (Master Key--K_C or K_WS in FIG. 2) is fed into a PRNG (Pseudo Random Number Generator) to produce Transient EAP Keys (TEKs) for protecting EAP-SIM packets, MSK (Master Session Key) for link layer security and EMSK (Extended Master Session Key). EAP-SIM requires two TEKs for its own purposes, the authentication key K_aut to be used with the AT_MAC attribute, and the encryption key K_encr, to be used with the AT_ENCR_DATA attribute - see [0045].
Brown et al. (US 2005/0251680) which teaches: A master key for encrypting messages is calculated based upon a first private key, a second private key, the third public key and the fourth public key. For re-keying, a new second key pair having a new second public key and a new second private key is generated, and a new fourth public key is received. A new master key is calculated using elliptic curve calculations using the new second private key and the new fourth public key - see abstract.  Also see [0023], [0032], [0033], [0036], [0037], and [0041].
Campagna (US 2003/0084279) which teaches: The Pre-Master-Secret is combined at the client 1 with the client and server random values to generate a key block, which is then divided 
However, the cited references do not teach or suggest the invention as instantly claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724. The examiner can normally be reached Monday - Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LISA C LEWIS/Primary Examiner, Art Unit 2495